TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-19-00381-CV


                           Bramlette Holland Browder, Appellant

                                              v.

                  Rachel Moree and Clarence Dean Hinds, Jr., Appellees


               FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-FM-17-002349, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



            ORDER STAYING ISSUANCE OF MANDATE


PER CURIAM

              Appellant Bramlette Holland Browder appealed from the district court’s final

order rendered in the underlying suit affecting the parent-child relationship (SAPCR), which

denied him any conservatorship or possessory rights to the child the subject of the suit. We

affirmed the final order. See Browder v. Moree, No. 03-19-00381-CV, 2021 WL 2231253,

at *11 (Tex. App.—Austin June 2, 2021) (mem. op.), pet. denied, __ S.W.3d ___, 2022 WL

2282669, at *2 (Tex. June 24, 2022) (per curiam). Browder filed a petition for discretionary

review with the Supreme Court of Texas. That court denied his petition on March 11, 2022, and

denied his motion for rehearing on June 24. See Browder, 2022 WL 2282669, at *2.

              Browder has now filed with this Court a motion asking that we stay issuance of

our mandate. See Tex. R. App. P. 18.2 (providing for stay of issuance of mandate pending

United States Supreme Court disposition of petition for writ of certiorari). Appellees have not
filed a response to Browder’s motion. In his motion, Browder asserts that he will suffer “serious

hardship” if the mandate is not stayed pending his filing of a petition for writ of certiorari

and disposition thereof because the trial court’s order will become a final enforceable SAPCR

order that involves matters of “constitutional concern” including the denial of his right to a

jury trial. He further contends that the denial of his right to a jury trial was due to “inconsistent

rules throughout the state resulting in the right to a jury trial not being equally available to

everyone in Texas.”

               We grant Browder’s motion and will stay issuance of our mandate until further

order. See McIntosh v. Texas State Bd. of Dental Exam’rs, No. 07-12-00196-CV, 2014 WL

4656628, at *1 (Tex. App.—Amarillo Sept. 17, 2014) (order) (granting motion to stay issuance

of mandate). We order Browder to file with this court a written status report on or before

October 19, 2022, regarding the status of his petition for writ of certiorari in the United States

Supreme Court. If Browder fails to file a status report by that date, we will issue our mandate

without further notice.

               It is so ordered on July 21, 2022.



Before Justices Goodwin, Baker, and Kelly




                                                    2